Case 2:18-cv-16802-KM-SCM Document 6 Filed 12/04/18 Page 1 of 1 PageID: 110




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------------- x
CLOVER HEALTH INVESTMENTS CORP.,                                        :
AND CLOVER HEALTH LLC,                                                  :
                                                                        :       Civil Action No. 18-cv-16802
                                          Plaintiffs,                   :
                                                                        :
                    v.                                                  :       NOTICE OF APPEARANCE
                                                                        :
ZOE FARRELL,                                                            :
                                                                        :
                                          Defendant.                    :
----------------------------------------------------------------------- x

          Please enter the appearance of Tanvir H. Rahman Esq., of Wigdor LLP, as counsel of

Record for Defendant in the above-captioned matter.

Dated: December 4, 2018
       New York, New York                                                   Respectfully submitted,

                                                                            WIGDOR LLP


                                                                            By: ______________________________
                                                                                  Tanvir H. Rahman

                                                                            85 Fifth Avenue
                                                                            New York, NY 10003
                                                                            Telephone: (212) 257-6800
                                                                            Facsimile: (212) 257-6845
                                                                            trahman@wigdorlaw.com

                                                                            Counsel for Defendant
